Case 08-35653-KRH               Doc 14217 Filed 06/21/19 Entered 06/21/19 17:21:14                              Desc
                                     Main Document   Page 1 of 5

Richard M. Pachulski, Esq.                                    Lynn L. Tavenner, Esq. (VA Bar No. 30083)
Andrew W. Caine, Esq.                                         Paula S. Beran, Esq. (VA Bar No. 34679)
(admitted pro hac vice)                                       David N. Tabakin, Esq. (VA Bar No. 82709)
PACHULSKI STANG ZIEHL & JONES LLP                             TAVENNER & BERAN, PLC
10100 Santa Monica Boulevard, 13th Floor                      20 North Eighth Street, 2nd Floor
Los Angeles, California 90067-4100                            Richmond, Virginia 23219
Telephone: (310) 277-6910                                     Telephone: (804) 783-8300
Telecopy: (310) 201-0760                                      Telecopy: (804) 783-0178



             Counsel to Alfred H. Siegel, as Trustee of the Circuit City Stores, Inc. Liquidating Trust

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION

    In re:                                                    ) Case No. 08-35653 (KRH)
                                                              )
    CIRCUIT CITY STORES, INC., et al., 1                      ) Chapter 11
                                                              )
                                     Debtors.                 ) (Jointly Administered)
                                                              )

                     LIQUIDATING TRUST’S RESPONSE TO UNITED STATES
                          TRUSTEE’S SUPPLEMENT TO OBJECTION

             Alfred H. Siegel, as Trustee (the “Liquidating Trustee”) of the Circuit City Stores, Inc.

Liquidating Trust (the “Trust”) 2 created under the Modified Second Amended Joint Plan of

Liquidation of Circuit City Stores, Inc. and Its Affiliated Debtors and Debtors in Possession and

Its Official Committee of Unsecured Creditors Holding General Unsecured Claims [Docket No.

8555, Exhibit A], solely in his capacity as Liquidating Trustee, hereby files this opposition in

response to the Supplement to Objection of the United States Trustee to Address New Arguments

Raised at the Hearing on the Motion of the Liquidating Trustee to Determine Extent of Liability



1
  The Debtors in these chapter 11 cases (collectively, the “Case”), along with the last four digits of their respective
federal tax identifications numbers, are as follows: Circuit City Stores, Inc. (3875), Circuit City Stores West Coast,
Inc. (0785), InterTAN, Inc. (0875), Ventoux International, Inc. (1838), Circuit City Purchasing Company, LLC
(5170), CC Aviation, LLC (0841), CC Distribution Company of Virginia, Inc. (2821), Circuit City Properties, LLC
(3353), Kinzer Technology, LLC (2157), Abbott Advertising Agency, Inc. (4659), Patapsco Designs, Inc. (6796),
Sky Venture Corp. (0311), Prahs, Inc. (n/a), XSStuff, LLC (9263), Mayland MN, LLC (6116), Courchevel, LLC
(n/a), Orbyx Electronics, LLC (3360), and Circuit City Stores PR, LLC (5512
2
  Capitalized terms not defined herein shall have the meanings ascribed to them in the Fee Motion.

                                                          1
Case 08-35653-KRH         Doc 14217 Filed 06/21/19 Entered 06/21/19 17:21:14                 Desc
                               Main Document   Page 2 of 5


for Post-Confirmation Quarterly Fees Payable to the United States Trustee Pursuant to 28

U.S.C. § 1930(a)(6) (the “Supplemental Objection”), which was purportedly filed in response to

arguments of the Trust raised at the hearing (the “Hearing”) on the Motion of the Liquidating

Trustee to Determine Extent of Liability for Post-Confirmation Quarterly Fees Payable to United

States Trustee Pursuant to 28 U.S.C. § 1930(a)(6) and Memorandum in Support (the “Fee

Motion”). In support hereof, the Trust states as follows:
                                                  I.

                                PRELIMINARY STATEMENT

       1.      Counsel for the Trust is not aware of any Local Bankruptcy Rule (or Court

practice) or a Federal Rule of Bankruptcy Procedure that permits the United States Trustee to file

a post-hearing pleading under the procedural posture of this matter. In the experience of Trust

counsel before this Court, post-hearing pleadings are welcomed only if this Court has requested

them. As the Court neither requested nor welcomed any post-hearing briefs, the Trust did not

intend to file any additional pleadings. However, the Trust submits this response to the

Supplemental Objection of the United States Trustee in order to point out the (a)

mischaracterization of the arguments made at the Hearing with regards to the Takings Clause of

the Constitution; (b) mischaracterization of counsel’s references to No v Gorman, 891 F.3d. 378

(4th Cir. 2018); and (c) misplaced argument relating to the Judicial Conference Committee’s

disparate interpretation of the relevant statute as applied to the Bankruptcy Administrator system.

                                                II.

                                          ARGUMENT

       2.      First and foremost, the United States Trustee misplaces reliance on Koontz v. St.

Johns River Water Mgmt. Dist., 570 U.S. 595, 599-600 (2013). Koontz is a land use case that

concerns government fees levied to coerce a landowner into certain behavior. Id. The justices

                                                 2
Case 08-35653-KRH          Doc 14217 Filed 06/21/19 Entered 06/21/19 17:21:14                   Desc
                                Main Document   Page 3 of 5

focused on “distinguishing between the power to tax and the power to take by eminent domain.”

Koontz, 570 U.S. at 615.

         3.    Among other arguments made at the Hearing, the Trust argued that the 833

percent increase in quarterly United States Trustee fees brought about by § 1930(a)(6)

constituted a violation of its Due Process rights under the United States Constitution, as

discussed in the Trust’s Motion. The Trust did not assert that the quarterly fee increase was

tantamount to a Taking Clause violation, and thus, the Koontz line of reasoning is inapplicable to

this matter.

         4.    Similarly, the United States Trustee’s interpretation of the Trust’s reference to No

v. Gorman, 891 F.3d 138 (4th Cir. 2018), is misplaced. The Trust raised No in response to the

United States Trustee’s contention that the Bankruptcy Administrator system and the United

States Trustee system did not need to be uniform in their interpretation of § 1930(a)(6),

analogizing that the variety of local rules in different jurisdictions is constitutionally acceptable.

Refuting this analogy and to bolster its argument in support of the need for uniformity, the Trust

cited to No for the proposition that, at least in the Fourth Circuit, Local Rules must be consistent

with substantive rights in order to be constitutional.

         5.    Lastly, the United States Trustee makes an apparently illogical argument that “any

interpretation of the amendment as imposing the temporary fee increase only on or after October

1, 2018, could have no basis in the language of the 2017 amendment because the amendment

makes no reference to October 1, 2018.” Supplemental Objection at ¶ 3. The October 1, 2018

effective date (1) reflects the lack of uniformity between the United States Trustee and

Bankruptcy Administrator districts, and (2) demonstrates the Bankruptcy Administrators’

practical interpretation of the effective timing of the amendment and its application only to new

cases.


                                                  3
Case 08-35653-KRH          Doc 14217 Filed 06/21/19 Entered 06/21/19 17:21:14                 Desc
                                Main Document   Page 4 of 5

       6.       To the extent necessary, the Trust reserves all rights to present additional bases

for the requested relief as appropriate.

                                                III.

                                           CONCLUSION

       7.       For the reasons articulated herein, at the Hearing, and in the Fee Motion, the Trust

respectfully requests that the Court grant the relief requested in the Fee Motion.

June 21, 2019
                                       TAVENNER & BERAN, P.L.C.

                                       /s/ Lynn L. Tavenner
                                       Lynn L. Tavenner (VA Bar No. 30083)
                                       Paula S. Beran (VA Bar No. 34679)
                                       David N. Tabakin (VA Bar No. 82709)
                                       20 North Eighth Street, 2nd Floor
                                       Richmond, Virginia 23219
                                       Telephone: 804-783-8300
                                       Facsimile: 804-783-0178
                                       Email: ltavenner@tb-lawfirm.com
                                               pberan@tb-lawfirm.com
                                               dtabakin@tb-lawfirm.com
                                       -and-

                                       Richard M. Pachulski
                                       Andrew W. Caine (admitted pro hac vice)
                                       PACHULSKI STANG ZIEHL & JONES LLP
                                       10100 Santa Monica Blvd., 11th Floor
                                       Los Angeles, California 90067-4100
                                       Telephone: 310-277-6910
                                       Facsimile: 310-201-0760
                                       E-mail:rpachulski@pszjlaw.com
                                              acaine@pszjlaw.com

                                       Counsel to Alfred H. Siegel, as Trustee of the Circuit City
                                       Stores, Inc. Liquidating Trust


                                 CERTIFICATE OF SERVICE

        I hereby certify that on June 21, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to all ECF
registrants in this Case and specifically including the following:

Robert K. Coulter on behalf of United States of America
robert.coulter@usdoj.gov; USAVAE.ALX.ECF.BANK@usdoj.gov

Robert P. McIntosh on behalf of United States of America

                                                 4
Case 08-35653-KRH        Doc 14217 Filed 06/21/19 Entered 06/21/19 17:21:14                Desc
                              Main Document   Page 5 of 5

Robert.McIntosh@usdoj.gov; USAVAE.RIC.ECF.CIVIL@usdoj.gov;
Heidi.E.Bokor@usdoj.gov; HBokor@usa.doj.gov

USTPRegion04.NO.ECF@usdoj.gov; USTPRegion04.RH.ECF@usdoj.gov;
Robert.B.Van.Arsdale@usdoj.gov on behalf of John P. Fitzgerald III, Acting United States
Trustee

        I further certify that the foregoing was served upon the following by mailing a copy of
the foregoing to the addresses indicated below by first class mail:

John P. Fitzgerald III, Acting United States
Trustee                                            Ramona D. Elliott
Office of the U.S. Trustee - Region 4 -            DeputyDirector/GeneralCounsel
701 E. Broad Street, Suite 4304                    Department of Justice
Richmond, VA 23219                                 Executive Office for United States Trustees
                                                   441 G Street, N.W., Suite 6150
John P. Fitzgerald III, Acting United States       Washington, DC 20530
Trustee
Office of The United States Trustee                P. Matthew Sutko
5 Post Office Square, Suite 1000                   Associate General Counsel
Boston, MA 02109-3934                              Department of Justice
                                                   Executive Office for United States Trustees
United States of America                           441 G Street, N.W., Suite 6150
c/o Lee J. Lofthus                                 Washington, DC 20530
Assistant A.G. for Administration
950 Pennsylvania Ave., NW, Rm. 1111                Beth A. Levene
Washington, DC 20530                               Trial Attorney
                                                   Department of Justice
                                                   Executive Office for United States Trustees
United States of America                           441 G Street, N.W., Suite 6150
c/o William P. Barr                                Washington, DC 20530
United States Attorney General
U.S. Department of Justice
950 Pennsylvania Ave., N.W.
Washington, DC 20530-0001
                                                   Wendy Cox
United States of America                           Trial Attorney
c/o G. Zachary Terwilliger, Esquire                Department of Justice
2100 Jamieson Avenue                               Executive Office for United States Trustees
Alexandria, VA 22314                               441 G Street, N.W., Suite 6150
                                                   Washington, DC 20530
Robert B. Van Arsdale
United States Department of Justice
Office of the United States Trustee                Sumi Sakata
701 East Broad Street, Suite 4304                  Trial Attorney
Richmond, VA 23219                                 Department of Justice
                                                   Executive Office for United States Trustees
                                                   441 G Street, N.W., Suite 6150
                                                   Washington, DC 20530




                                      /s/ Lynn L. Tavenner
                                      Lynn L. Tavenner (VA Bar No. 30083)
                                               5
